Citation Nr: 1243814	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-04 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected diabetes mellitus, type II (diabetes).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active service from January 1964 to February 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

In October 2012, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901 (2012).


FINDING OF FACT

The Veteran is reasonably shown to have a bilateral hearing loss disability that is related to his service-connected diabetes.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Entitlement to Service Connection for Bilateral Hearing Loss

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en  banc).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3)  competent evidence of a nexus between the two.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair  preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Under C.F.R. § 3.385, medical evidence of current hearing loss requires a showing that the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran contends that his bilateral hearing loss is due to noise exposure in service.  Specifically, he asserts that during his military service with the United States Navy, he served as a Gunners Mate Gun 3rd class.  He was assigned to the three-inch 50-caliber guns and had to fire the weapon multiple times while he was stationed in the Republic of Vietnam.  The Veteran's DD-214 Form confirms that he was a Gunners Mate Gun 3rd class during his active military service.  Thus based on this evidence, it is conceded that he was exposed to acoustic trauma during his active military service.

The Veteran's service records were reviewed.  His entrance examination from November 1963 did not indicate any hearing abnormalities.  Treatment records are silent for any complaints or treatment of hearing damage.  The Veteran's discharge examination from February 1968 also did not note any hearing abnormalities.

Post service, in January 2009, the Veteran sought treatment for hearing loss.  The Veteran was diagnosed with moderate to severe hearing loss in both ears.

The Veteran was afforded a VA examination in September 2009.  The Veteran stated his hearing loss had an onset of 1964, due to military noise exposure.  He reported exposure to loud noise from loud guns as a "gunner's mate"; he indicated that no hearing protection was worn.  The Veteran also denied civilian occupational and recreational noise exposure.  Puretone thresholds, in decibels, were:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
30
40
LEFT
30
20
30
45
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.  

The results from the VA examination show current bilateral hearing loss as it is defined by VA regulation, and therefore, the current disability requirement for service connection is satisfied.  However, the question remains whether a medical nexus exists between the current hearing loss and the Veteran's claimed in-service noise exposure.

The September 2009 VA examiner noted that audiometric data obtained at induction and separation from military service revealed normal hearing thresholds.  Therefore, the examiner opined that the Veteran's hearing loss is less likely as not caused by or a result of military noise exposure.

The Board finds the September 2009 opinion to be inadequate.  The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In October 2012, the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  In December 2012, an opinion was received.  The expert stated that the claims file was thoroughly reviewed.  He stated that he concurred with the September 2009 examiner's opinion because the Veteran had normal hearing on entrance and separation with no significant threshold shifts.  The expert stated that the Veteran's hearing loss was bilateral sensorineural; and that many factors could contribute such as age.  The expert also noted that the Veteran suffers from diabetes that may lead to hearing loss by damaging the nerves and blood vessels of the inner ear.  In summary, the expert noted that given the lack of threshold shifts at separation for either ear and other factors, such as diabetes and the aging process, it is not likely that the Veteran's current hearing loss is related to acoustic trauma while in service.

The Board notes that the Veteran currently has bilateral hearing loss disability, and it is conceded that he was exposed to acoustic trauma in service; however, a preponderance of the evidence is against a finding that such disability is related to his in-service noise exposure.  Both the September 2009 and December 2012 VHA opinions have found that based on normal hearing noted in service and the lack of threshold shifts at separation, hearing loss is not due to in-service acoustic noise trauma.

The Board notes however that the December 2012 VHA expert noted that the Veteran's diabetes is likely a contributing factor to the Veteran's current bilateral hearing loss disability.  As such, a secondary service connection theory has been raised.  The Board is required to consider all theories of entitlement either raised by the claimant or by the evidence as part of the non-adversarial adjudication process.  See Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  As the theory that the Veteran's bilateral hearing loss is due to diabetes has been raised, the Board will address such theory.

The record reflects that the Veteran has service connected diabetes (see February 2009 rating decision).  The remaining question is whether or not he has bilateral hearing loss that was caused or aggravated by such disability.  The only competent (medical) evidence that addresses that medical question is the opinion offered by the December 2012 VHA expert, who, as noted above, indicated that diabetes may lead to hearing loss by damaging the nerves and blood vessels in of the inner ear.  It is the function of the Board to resolve all doubt in favor of the Veteran.  Here, when the Veteran's statements, service personnel records, post-service treatment records and the positive medical opinion are considered, the Board finds that the evidence is at least in equipoise.  Accordingly, as all the requirements for establishing secondary service connection are met, service connection for bilateral hearing loss as secondary to diabetes is warranted.   


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


